FIRST AMENDMENT AND CONSENT

THIS FIRST AMENDMENT AND CONSENT (this “Amendment”), is made and entered into as
of this 24th day of March, 2005, with an effective date as set forth in
Section 4 hereof, by and among IKON OFFICE SOLUTIONS, INC., an Ohio corporation
(the “US Borrower”), IKON OFFICE SOLUTIONS GROUP PLC (Company number 2803484), a
company organized under the laws of England and Wales (the “UK Borrower” and,
collectively with the US Borrower, the “Borrowers”), the Domestic Subsidiaries
of the US Borrower listed on the signature pages hereto (the “Guarantors”), the
Lenders party to the Credit Agreement referred to below (the “Lenders”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders
(the “Administrative Agent”), DEUTSCHE BANK SECURITIES INC., as Syndication
Agent, PNC BANK NATIONAL ASSOCIATION, as Syndication Agent, GENERAL ELECTRIC
CAPITAL CORPORATION, as Documentation Agent, and THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent.

Statement of Purpose

The Lenders agreed to extend certain credit facilities to the Borrowers pursuant
to the Credit Agreement dated as of July 28, 2004 by and among the Borrowers,
the Lenders, the Administrative Agent, the Syndication Agents and the
Documentation Agents (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

The Borrowers have requested that the Lenders consent to the sale and release of
certain Collateral previously identified in writing to the Administrative Agent
and Lenders (the “Collateral Release”), and the release of any Liens created
under the Collateral Agreement on such Collateral (the “Collateral Lien
Releases”).

The Borrowers have informed the Administrative Agent that IKON Office Solutions
Netherlands B.V. (“IKON Netherlands”) is not a first-tier Foreign Subsidiary and
should not have been designated as an Issuer under the Collateral Agreement and
the Borrowers have requested that the Lenders release IKON Netherlands as an
Issuer under the Collateral Agreement and release all Liens created under the
Collateral Agreement on Capital Stock of IKON Netherlands (the “Netherlands
Release”).

The Borrowers desire to amend or modify certain provisions of the Credit
Agreement in certain respects on the terms and conditions set forth below.

Subject to and in accordance with the terms and conditions set forth herein, the
Required Lenders are willing (i) to consent to the Collateral Release, (ii) to
consent to the Collateral Lien Releases, (iii) to consent to the Netherlands
Release and (iv) to agree to the amendments described in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the statement of purpose hereto) shall have
the meanings assigned thereto in the Credit Agreement.

2. Consent and Release. Pursuant to Section 14.11 of the Credit Agreement and
effective as of the date upon which each of the conditions specified in
Section 4 hereof are satisfied, the Required Lenders hereby (i) consent to the
Collateral Release, (ii) consent to the Collateral Lien Releases and
(iii) consent to the Netherlands Release. With respect to the Collateral Lien
Releases and the Netherlands Release, the Lenders hereby authorize the
Administrative Agent to take any actions permitted pursuant to Section 13.9 of
the Credit Agreement or required to reflect the Netherlands Release. The
Administrative Agent, the Required Lenders and the Borrowers agree that the sale
of any Collateral contemplated by the Collateral Release shall not count towards
the amounts permitted to be disposed of pursuant to Section 10.5(m).

3. Amendments to the Credit Agreement. The Credit Agreement is hereby modified
as follows:

A. Amendments to Existing Definitions.

I. The definition of “Asset Coverage Ratio” is hereby amended by deleting the
existing definition in its entirety and by substituting the following in lieu
thereof:

“Asset Coverage Ratio” means, as of any date of determination with respect to
the US Borrower and its Subsidiaries on a Consolidated basis, the ratio of
(a) the net book value of Domestic Accounts Receivable plus the net book value
of the Domestic Inventory as of such date less 90% of the net book value of the
GE Accounts Receivable as of such date to (b) Total Secured Indebtedness as of
such date.

II. The definition of “EBITDA” is hereby amended by deleting the existing
definition in its entirety and by substituting the following in lieu thereof:

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Net Income:
(i) income taxes for such period, (ii) Interest Expense for such period,
(iii) amortization, depreciation and other non-cash charges for such period,
(iv) any extraordinary or non-recurring non-cash expenses or losses for such
period, (v) cash expenses incurred during such period in an aggregate amount not
to exceed $12,125,000 in connection with the sale of certain assets and
liabilities of IOS Capital LLC under the GE Purchase Agreements, (vi) cash
expenses in connection with post-closing adjustments to be recorded no later
than September 30, 2004 with respect to the sale of certain assets and
liabilities of IOS Capital LLC and IKON Canada under the GE Purchase Agreements,
(vii) expenses incurred during such period in connection with the extinguishment
of Indebtedness and (viii) non-recurring cash expenses which, with the exception
of real estate lease-related payments, shall be recorded no later than
September 30, 2005 in an aggregate amount not to exceed $45,000,000 for all
applicable periods of determination with respect to severance costs, lease
termination payments and related expenditures associated with the closure of
certain business documentation service centers, the closure of certain legal
documentation service centers, the closure of certain sales marketplaces and
post-closing adjustments, if any, with respect to the sale of any of the
Collateral contemplated by the Collateral Release less (c) any extraordinary or
non-recurring income or gains.

III. The definition of Net Corporate Indebtedness is hereby amended by deleting
the existing definition in its entirety and by substituting the following in
lieu thereof:

“Net Corporate Indebtedness” means,

(a) solely with respect to the calculation of the Leverage Ratio for purposes of
determining the Applicable Margin:

As of any date of determination with respect to the US Borrower and its
Subsidiaries on a Consolidated basis without duplication, (i) all Indebtedness
of the US Borrower and its Subsidiaries less (ii) the aggregate principal amount
of all Indebtedness of the Finance Subsidiaries less (iii) the aggregate amount
of unrestricted cash of the US Borrower and its Subsidiaries in excess of
$100,000,000 as of the date of determination less (iv) Guaranty Obligations of
the US Borrower or its Subsidiaries less (v) all net obligations incurred by the
US Borrower or its Subsidiaries pursuant to Hedging Agreements less (vi) the
outstanding attributed principal amount under any Permitted Lease Receivable
Securitization so long as such securitization is non-recourse to the US Borrower
or any Subsidiary and less (vii) an aggregate face amount of up to $50,000,000
of obligations, contingent or otherwise, of US Borrower or its Subsidiaries
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of the US Borrower and its Subsidiaries, in
each case as set forth on the Consolidated balance sheet of the US Borrower and
its Subsidiaries prepared in accordance with GAAP; or

(b) with respect to all other provisions of this Agreement, (including, without
limitation, the calculation of the Leverage Ratio for all purposes other than
determining the Applicable Margin):

As of any date of determination with respect to the US Borrower and its
Subsidiaries on a Consolidated basis without duplication, (i) all Indebtedness
of the US Borrower and its Subsidiaries less (ii) the aggregate principal amount
of all Indebtedness of the Finance Subsidiaries less (iii) the aggregate amount,
as of any date of determination, of the sum of (A) unrestricted cash of the US
Borrower and its Subsidiaries plus (B) 90% of the GE Accounts Receivable (solely
to the extent by which such aggregate amount of the sum of (A) and (B) exceeds
$100,000,000 as of such date of determination) less (iv) Guaranty Obligations of
the US Borrower or its Subsidiaries less (v) all net obligations incurred by the
US Borrower or its Subsidiaries pursuant to Hedging Agreements less (vi) the
outstanding attributed principal amount under any Permitted Lease Receivable
Securitization so long as such securitization is non-recourse to the US Borrower
or any Subsidiary and less (vii) an aggregate face amount of up to $50,000,000
of obligations, contingent or otherwise, of US Borrower or its Subsidiaries
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of the US Borrower and its Subsidiaries, in
each case as set forth on the Consolidated balance sheet of the US Borrower and
its Subsidiaries prepared in accordance with GAAP.

B. Amendment to Add New Definition. Section 1.1 of the Credit Agreement is
hereby amended by adding the following new definitions thereto in the
appropriate alphabetical order:

“Collateral Release” shall have the meaning assigned thereto in the First
Amendment.

“Domestic Inventory” means all Inventory (as such term is defined in the UCC)
located within the United States now owned or hereafter acquired by the US
Borrower or any Guarantor with respect to which the Administrative Agent holds a
perfected first priority Lien.

“First Amendment” means that certain First Amendment and Consent dated as of
March      , 2005 by and among the US Borrower, the UK Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent.

“GE Accounts Receivable” means the amount of accounts receivable owing, but not
yet paid, to the US Borrower and its Subsidiaries by General Electric Capital
Corporation or G.E. Capital Information Technology Solutions, Inc. pursuant to
the terms of the GE Program Agreements.

C. Amendment to Section 9.2. Section 9.2 of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

Section 9.2. Maximum Senior Leverage Ratio. As of any fiscal quarter end, permit
the Senior Leverage Ratio to be greater than the corresponding ratio set forth
below:

      Period   Ratio
Closing Date through September 29, 2005
  2.25 to 1.00
 
   
September 30, 2005 through September 29, 2006
  2.00 to 1.00
 
   
Thereafter
  1.75 to 1.00

provided that, upon and after the date of any repayment, repurchase or
refinancing in full solely with the proceeds of senior unsecured Indebtedness of
all of the outstanding May 2007 Notes in accordance with Section 10.10, this
Section 9.2 shall be deemed to be intentionally omitted from this Agreement and
the US Borrower and its Subsidiaries shall no longer be required to comply with
the maximum ratios set forth in this Section 9.2.

D. Amendment to Exhibit F. Exhibit F to the Credit Agreement is hereby deleted
in its entirety and the form of Exhibit F attached hereto as Annex A is
substituted in lieu thereof.

4. Effectiveness. This Amendment shall become effective on: (i) March      ,
2005 or (ii) such later date that each of the following conditions has been
satisfied:

A. Amendment Documents. The Administrative Agent shall have received a duly
executed counterpart of this Amendment from the Administrative Agent, the
Borrowers, the Guarantors and the Required Lenders; and

B. Fees and Expenses. The Administrative Agent shall have been reimbursed for
all reasonable fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the fees and
expenses referred to in Section 8 of this Amendment, the Credit Agreement and
the transactions contemplated thereby.

5. Reaffirmation of Security Documents.

A. By its execution hereof, each Borrower and each Guarantor hereby expressly
(i) consents to the modifications and amendments set forth in this Amendment,
(ii) reaffirms all of its respective covenants, representations, warranties and
other obligations set forth in the Guaranty Agreement, the Collateral Agreement
and the other Loan Documents to which it is a party and (iii) acknowledges,
represents and agrees that its respective covenants, representations, warranties
and other obligations set forth in the Guaranty Agreement, the Collateral
Agreement and the other Loan Documents to which it is a party remain in full
force and effect.

B. Each Borrower and each Guarantor hereby confirms that each of the Security
Documents to which it is a party shall continue to be in full force and effect
and is hereby ratified and reaffirmed in all respects as if fully restated as of
the date hereof by this Amendment. In furtherance of the reaffirmations set
forth in this Section 5, each Borrower and each Guarantor hereby grants and
assigns a security interest in all Collateral identified in any Security
Document as collateral security for the Obligations and the Guaranteed
Obligations (as defined in the applicable Guaranty Agreement).

6. Effect of Amendment. Except as expressly provided herein, the Credit
Agreement and the Loan Documents shall remain unmodified and in full force and
effect. This Amendment shall not be deemed (i) to be a waiver of, or consent to,
a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document or (ii) to be a waiver of, or consent to, a
modification or amendment to any term or provision of any Loan Document
specifically consented to, waived, amended or modified by this Amendment on any
other occasion, or (iii) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.

7. Representations and Warranties/No Default.

A. By its execution hereof, each Borrower and each Guarantor hereby certifies
that (i) each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents (after giving effect to this Amendment)
is true and correct in all material respects as of the date hereof as if fully
set forth herein, except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date (provided that any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect shall be true
and correct in all respects) and (ii) no Default or Event of Default has
occurred and is continuing as of the date hereof.

B. By its execution hereof, each Borrower and each Guarantor hereby represents
and warrants that it has the right, power and authority and has taken all
necessary corporate and company action to authorize the execution, delivery and
performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.

C. By its execution hereof, each Borrower and each Guarantor hereby represents
and warrants that this Amendment and each other document executed in connection
herewith has been duly executed and delivered by its duly authorized officers,
and each such document constitutes the legal, valid and binding obligation of
such Borrower or such Guarantor, enforceable in accordance with its terms except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

8. Fees and Expenses.

A. The Borrowers shall pay all reasonable, out-of-pocket fees and expenses of
the Administrative Agent (including, without limitation, all costs of electronic
or internet distribution of any information hereunder) in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable, fees, disbursements and other charges of counsel for
the Administrative Agent.

B. The Borrowers shall pay to the Administrative Agent for its own account and
the account of each of the other Lenders that consents to the Amendment by 5:00
P.M. (Eastern time) on March 16, 2005, an amendment fee equal to five (5) basis
points of each consenting Lender’s Commitment.

9. Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts of law principles thereof.

10. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

11. Fax Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

[Signature Pages To Follow]

1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

US BORROWER:

IKON OFFICE SOLUTIONS, INC.,
as US Borrower

By: /S/ KATHLEEN M. BURNS

Name: Kathleen M. Burns
Title: Vice President and Treasurer

UK BORROWER:

IKON OFFICE SOLUTIONS GROUP PLC,
as UK Borrower

By: /S/ DAVID MILLS

Name: David Mills
Title: Director

[Signature pages continue]

         
ACKNOWLEDGED AND AGREED TO BY:

     
GUARANTORS:
   
 
     


IKON OFFICE SOLUTIONS TECHNOLOGY SERVICES, LLC, as Guarantor

By: /S/ KATHLEEN M. BURNS
Name: Kathleen M. Burns
Title: Treasurer

IKON OFFICE SOLUTIONS WEST, INC., as Guarantor

By: /S/ KATHLEEN M. BURNS
Name: Kathleen M. Burns
Title: Assistant Treasurer

IKON REALTY, INC., as Guarantor

By: /S/ KATHLEEN M. BURNS
Name: Kathleen M. Burns
Title: Treasurer

INA NORTH AMERICA HOLDINGS, INC., as Guarantor

By: /S/ KATHLEEN M. BURNS
Name: Kathleen M. Burns
Title: Treasurer

UPSHUR COALS CORPORATION, as Guarantor IKON OFFICE SOLUTIONS TECHNOLOGY
SERVICES, LLC, as Grantor and Issuer

By: /S/ KATHLEEN M. BURNS
Name: Kathleen M. Burns
Title: Treasurer

2

ADMINISTRATIVE AGENT and LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender

By: /S/ MICHAEL ROMANZO

Name: Michael Romanzo
Title: Vice President

[Signature pages continue]

3

THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent and Lender

By: /S/ EDDIE DEC

Name: Eddie Dec
Title: Vice President

[Signature pages continue]

4

GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent and Lender

By: /S/ KELLY STOTLER

Name: Kelly Stotler
Title: Duly Authorized Signatory

[Signature pages continue]

5

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

By: /S/ HANS-JOSEF THIELE

Name: Hans-Josef Thiele
Title: Director

By: /S/ CHRISTIAN DALLWITZ

Name: Christian Dallwitz
Title: Director

DEUTSCHE BANK SECURITIES INC., as Syndication Agent

By: /S/ HANS-JOSEF THIELE

Name: Hans-Josef Thiele
Title: Director

By: /S/ CHRISTIAN DALLWITZ

Name: Christian Dallwitz
Title: Director

[Signature pages continue]

6

PNC BANK NATIONAL ASSOCIATION,
as Syndication Agent and Lender

By: /S/ FRANK A. PUGLIESE

Name: Frank A. Pugliese
Title: Vice President

[Signature pages continue]

7

WELLS FARGO FOOTHILL, LLC, as Lender

By: /S/ MAGED GHEBRIAL

Name: Maged Ghebrial
Title: Vice President

[Signature pages continue]

     
 
   
 
  LASALLE BANK NATIONAL ASSOCIATION,
as Lender
 
   
 
  By: /S/ CHRISTOPHER S. HELMECI
 
   
 
  Name: Christopher S. Helmeci
 
   
 
  Title: Senior Vice President
 
   

[Signature pages continue]

8

SCOTIABANC INC., as Lender

By: /S/ WILLIAM E. ZARRETT

Name: William E. Zarrett
Title: Managing Director

[Signature pages continue]

9

LEHMAN COMMERCIAL PAPER INC.,
as Lender

By: /S/ CRAIG MALLOY

Name: Craig Malloy
Title: Authorized Signatory

[Signature pages continue]

10

FIFTH THIRD BANK, as Lender

By: /S/ CHRISTINE L. WAGNER

Name: Christine L. Wagner
Title: Vice President

[Signature pages continue]

11

THE BANK OF NEW YORK, as Lender

By: /S/ DAVID S. CSATARI

Name: David S. Csatari
Title: Vice President

[Signature pages continue]

12

RZB FINANCE LLC, as Lender

By: /S/ JOHN A. VALISKA

Name: John A. Valiska
Title: First Vice President

By: /S/ JUAN M. CSILLAGI

Name: Juan M. Csillagi
Title: Group Vice President

[Signature pages continue]

13

ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender

By: /S/ RONALD BONGIOVANNI

Name: Ronald Bongiovanni
Title: Senior Vice President

By: /S/ ANDY BALLTA

Name: Andy Ballta

Title: Vice President

14